Citation Nr: 1127453	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from July 14, 2003 through September 28, 2009 and as 70 percent disabling from September 29, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent rating, effective July 14, 2003.

In April 2008 and August 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  Thereafter, in a February 2010 rating decision, the AMC increased the rating for the Veteran's service-connected PTSD to 70 percent, effective September 29, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board, and the case has now been returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

For reasons explained below, the current appeal is once again REMANDED to the RO via the AMC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for a higher initial disability rating for PTSD.

The Board notes that during the course of the current appeal, the Veteran has been assisted by two veterans' service organizations.  The claims file reflects that The American Legion executed a VA Form 21-22 with the Veteran in July 2005.  However, in March 2010, the AMC contacted the Veteran to clarify his representative, and the Veteran stated that he had most recently sought assistance from Disabled American Veterans and had signed a VA Form 21-22 in their favor.  However, no such form has been associated with the claims file.  On remand, the RO/AMC ensure that a VA Form 21-22 or other appropriate documentation reflecting the authority of the Disabled American Veterans to represent the Veteran is associated with the claims file, or should otherwise clarify the Veteran's current representative.

A September 2009 private psychiatric treatment record noted that the Veteran was currently receiving disability from the Social Security Administration (SSA).  However, an application for SSA benefits, a decision awarding such benefits, and any underlying records upon which such a decision is based are not contained in the claims file.  As these records may be relevant to the current appeal, a request should be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Clarify the Veteran's current representative and ensure that a VA Form 21-22 or other appropriate documentation reflecting the authority of such representation is associated with the claims file.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected PTSD since September 2009 (to include all available treatment records from the Goldsboro Psychiatric Clinic in Goldsboro, North Carolina).  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA mental health treatment records dating since October 2009 from the VA Medical Center in Durham, North Carolina.

3.  Contact the SSA and request copies of all records pertinent to the Veteran, including the decision awarding him Social Security disability benefits as well as the medical records relied upon concerning that decision.  If provided by disc, the RO/AMC should print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

